Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 01/18/2022 have been considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 7 – 18 are pending in the instant application. 
Claim[s] 19, 20 have previously been withdrawn, but will be rejoined for allowance purposes, pending satisfaction of MPEP 821.04 and MPEP 1302.04. Please see the office action below. 
Double Patenting
Regarding claim[s] 7, 9, 12 rejected under the provisional double patenting rejection, applicant’s e-terminal disclaimer was filed and approved on 01/18/2022, therefore, the rejections are withdrawn. 
Election/Restrictions
Claim[s] 7 – 18 are allowable. The restriction requirement between Group 1: claim[s] 1- 6, Group #2: claim[s] 7 – 18, and Group # 3: claim[s] 19, 20 , as set forth in the Office action mailed on 06/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
06/10/2020 is being partially withdrawn, the restriction requirement still applies to Group # 1, claim[s] 1-6.  
Claim[s] 19, 20, directed to Group # 3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim # 7. 
However, claim[s] 1 - 6, directed to Group #1 continue to be withdrawn from consideration because that claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement in-part, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is partially withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claim[s] 7 – 18, and 19, 20 are allowed, but are renumbered as 1 – 14. 
Applicant’s remarks and amendments submitted on 11/18/2021 for application number 16030459 have been considered and are persuasive. Therefore, the previously filed claim rejections and objections, if any, have been withdrawn above. The record is clear, therefore, no reason for allowance is necessary.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434